

AMENDED AND RESTATED
EMPLOYMENT AGREEMENT


Between Denny’s Corporation and Nelson J. Marchioli


This Amended and Restated Employment Agreement ("Agreement"), amends and
restates in its entirety as of May 1, 2009, the Employment Agreement originally
made and entered into on the 11th day of May, 2005, between Denny’s Corporation,
a Delaware corporation (“the Company”), together with its wholly-owned
subsidiary, Denny’s, Inc., a California corporation (“Denny’s”) and Nelson J.
Marchioli (the "Executive"), residing at 2110 Cleveland Street Ext., Greenville,
SC  29607.
 
WITNESSETH:
 
WHEREAS, The Board of Directors (the "Board") of the Company wishes to continue
to employ the Executive as President and Chief Executive Officer of the Company
and of its wholly-owned subsidiary, Denny’s, Inc., on the terms and subject to
the conditions set forth herein; and
 
WHEREAS, the Executive wishes to continue employment with the Company in the
position of President and Chief Executive Officer, on the terms and subject to
the conditions set forth herein.
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants and
obligations hereinafter set forth, the parties agree as follows:
 
1.           Employment
 
The Executive shall be deemed an employee of Denny’s.  His employment under the
terms of this Agreement commenced on the date of its original execution as
indicated above, and shall continue until Noon on May 20, 2010, unless
terminated earlier pursuant to Section 5 (such period of employment under this
Agreement is hereinafter referred to as the “Employment Term”).  Beginning on
May 20, 2010 and on each May 20 thereafter (each such May 20, a “Renewal Date”),
the Employment Term shall, without further action by Executive or the Company,
be extended by an additional one-year period; provided, however, that either
party may cause the Employment Term to cease to extend automatically, by giving
written notice to the other between 90 and 120 days prior to any Renewal
Date.  Following such notice, the Employment Term and the Executive’s employment
with the Company shall terminate upon the expiration of the then-current term,
including any prior extensions.  The Executive shall provide services to the
Company hereunder as President and Chief Executive Officer of the Company.  The
Executive will serve the Company subject to the general supervision, advice and
direction of the Chairman of the Board and members of the Board and upon the
terms and conditions set forth in this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
2.           Duties
 
(a)           During the Employment Term, and while serving as President and
Chief Executive Officer of the Company, the Executive shall have such authority
and duties as are customary in such positions, and shall perform such other
services and duties as the Board of Directors may from time to time designate
consistent with such positions.
 
(b)           The Executive shall report solely to the Board.  All senior
officers of the Company shall report, directly or indirectly through other
senior officers, to the Executive.  The Executive shall be responsible for
hiring, terminating and reviewing the performance of the other senior officers
of the Company, and shall from time to time present to the Board his
recommendations for any adjustments to the salaries of and bonus payments to
such officers.  The Executive shall be responsible for, and, subject to
discussion with and ratification by the Chairman of the Compensation and
Incentives Committee of the Board (with subsequent ratification by the Board),
shall have the authority to enter into employment agreements on behalf of the
Company with other executives of the Company.
 
(c)           The Executive shall devote his full business time and best efforts
to the business affairs of the Company; however, the Executive may devote
reasonable time and attention to:
 
(i)           serving as a director or member of a committee of any
not-for-profit organization or engaging in other charitable or community
activities; and
 
(ii)           serving as a director of another business or service, but only
with the advance approval of the Board.
 
3.           Compensation and Benefits
 
(a)           Base Compensation.  During the term of this Agreement, the Company
shall pay the Executive an annual base salary (the "Base Salary"), as
compensation for his employment under this Agreement.  During the Employment
Term such Base Salary shall be paid in equal installments on at least a
bi-weekly basis, or on such other basis as is applicable to employees of the
Company's Support Center.  Executive’s Base Salary for fiscal year 2009 shall be
equal to $780,000.  It is expressly agreed and understood that the Compensation
and Incentives Committee (the “Compensation Committee”) of the Board shall have
the right to review the Executive’s Base Salary on an annual basis and to
increase the Base Salary, if such an increase is deemed warranted based upon the
performance of the Executive during each such annual period being reviewed.
 
(b)           Annual Bonus.  For each calendar year ending during the Employment
Term, the Executive's bonus compensation ("Annual Bonus") shall be at an annual
rate equal to at least 100% of Base Salary (the "Targeted Bonus") payable if the
Company, Denny’s and the Executive achieve budgeted financial and other
performance targets which shall be established by the Compensation Committee and
communicated to the Executive.  It is expressly agreed that to the extent the
Compensation Committee provides additional over performance incentive targets in
the Company's annual incentive bonus plan for employees, the Executive shall be
entitled to fully participate in and receive the full benefits for achieving
such over-performance incentive targets.  The Executive's Annual Bonus earned
with respect to each year shall be paid at the same time as annual incentive
bonuses with respect to that year are paid to other senior executives of the
Company.
 
 
-2-

--------------------------------------------------------------------------------

 
 
(c)           Benefits.  In addition, during the Employment Term, the Executive
shall be entitled to receive an annual car allowance and to participate in all
pension, profit sharing and other retirement plans, all incentive compensation
plans and all group health, hospitalization and disability insurance plans and
other employee welfare benefit plans in which other senior executives of the
Company may participate on terms and conditions no less favorable than those
which apply to such other senior executives of the Company.
 
4.           Reimbursement of Expenses
 
(a)           Expenses Incurred in Performance of Employment. In addition to the
compensation provided for under Section 3 hereof, upon submission of proper
vouchers, the Company will pay or reimburse the Executive for all normal and
reasonable expenses incurred by the Executive during the Employment Term in
connection with the Executive's responsibilities to the Company, including the
Executive's travel expenses.  With respect to Executive’s rights under this
Section 4(a), (i) the reimbursements provided in any one calendar year shall not
affect the amount of reimbursements provided in any other calendar year; (ii)
the reimbursement of an eligible expense shall be made no later than December 31
of the year following the year in which the expense was incurred; and (iii) such
rights shall not be subject to liquidation or exchange for another benefit.
 
5.           Termination
 
(a)           Events of Termination.  The Employment Term and Executive’s
employment with the Company shall terminate upon the first to occur of the
following events:
 
(i)           Noon on May 20 of any year following the Executive’s or the
Company’s written notice to the other of non-renewal (which notice must not be
less than 90 days or more than 120 days prior to such May 20 Renewal Date);
 
(ii)           the death of the Executive;
 
(iii)           the close of business on the 180th day following the date on
which the Company gives the Executive written notice of the termination of his
employment as a result of his "Permanent Disability" (as defined in subsection
5(c)(i));
 
(iv)           the close of business on the date on which the Company gives the
Executive written notice of the Company's termination of his employment as a
"Termination without Cause" (as defined in subsection 5(c)(iv)) or the close of
business on the effective date of a termination of the Executive's employment
with the Company pursuant to subsection 5(c)(iii);
 
 
-3-

--------------------------------------------------------------------------------

 
 
(v)           the close of business on the date on which the Company gives the
Executive written notice of the Company's termination of his employment for
"Cause" (as defined in subsection 5(c)(ii)); and
 
(vi)           the close of business on the effective date of a "Voluntary
Termination" (as defined in subsection 5(c)(v)(A)) by the Executive of his
employment with the Company.
 
(b)             Termination Benefits.  Upon the termination of the Executive's
employment with the Company for any reason set forth in subsection 5(a) the
Company shall provide the Executive (or, in the case of his death, his estate or
other legal representative) benefits due him under the Company's benefits plans
and policies for his services rendered to the Company prior to the date of such
termination (according to the terms of such plans and policies), and the Company
shall pay the Executive not later than five (5) business days after such
termination, in a lump sum, all Base Salary earned through the date of such
termination.  The Executive shall be entitled to the payments and benefits
described below only as each is applicable to such termination of employment.
 
(i)           In the event of a termination as a result of the Executive's
death, and in addition to any other death benefits payable under the Company's
benefit plans or policies, (A) for so long as the Executive's surviving spouse
is receiving any Base Salary payment under clause (B) below, the Executive's
eligible family dependents (collectively, "Family") shall be entitled to receive
and participate in the disability, health, medical and other welfare benefit
plans which the Executive and/or his Family would otherwise have been entitled
to hereunder if the Executive had not terminated employment (the "Welfare
Benefits") in addition to any continuation coverage which the Executive's Family
is entitled to elect under Section 4980B of the Internal Revenue Code of 1986,
as amended (the “Code”); provided, however, that (x) the benefits provided in
any one calendar year shall not affect the amount of benefits provided in any
other calendar year (other than the effect of any overall coverage benefits
under the applicable plans); (y) the reimbursement of an eligible taxable
expense shall be made on or before December 31 of the year following the year in
which the expense was incurred; and (z) Executive’s rights pursuant to this
Section 5(b)(i) shall not be subject to liquidation or exchange for another
benefit; and (B) for a period of one year following the date of the Executive's
death, the Executive's surviving spouse shall be paid (x) the Base Salary in
effect at the date of the Executive's death, payable in monthly installments,
and (y) the Annual Bonus that would have been paid under Section 3(b) to the
Executive during such period, payable as and when annual incentive bonuses with
respect to such period are paid by the Company to other senior executives of the
Company.
 
(ii)           In the event of a termination as a result of the Executive’s
Permanent Disability, for each year of the two year period that immediately
follows the date of such termination of the Executive’s employment, (A) the
Executive and/or his Family shall be entitled to receive and participate in the
Welfare Benefits in addition to any continuation coverage which the Executive
and/or his Family is entitled to elect under 4980B of the Code; provided,
however, that (x) the benefits provided in any one calendar year shall not
affect the amount of benefits provided in any other calendar year (other than
the effect of any overall coverage benefits under the applicable plans); (y) the
reimbursement of an eligible taxable expense shall be made on or before December
31 of the year following the year in which the expense was incurred; and (z)
Executive’s rights pursuant to this Section 5(b)(ii) shall not be subject to
liquidation or exchange for another benefit; and (B) the Executive shall be paid
(x) one-half of the Base Salary in effect at such date of termination, payable
in monthly installments, and (y) one-half of the Annual Bonus that would be
payable under Section 3(b) for such period, payable as and when annual incentive
bonuses with respect to such period are paid by the Company to other senior
executives of the Company.
 
 
-4-

--------------------------------------------------------------------------------

 
 
(iii)           In the event of a "Termination without Cause" under subsection
5(a)(iv), (A) the Executive and/or his Family shall be entitled until the
earlier of (x) the first anniversary of the date of such termination of
employment or (y) the commencement of coverage of the Executive and/or his
Family by another group medical benefits plan providing substantially comparable
benefits to the Welfare Benefits and which does not contain any preexisting
condition exclusions or limitations, to receive and participate in the Welfare
Benefits in addition to any continuation coverage which the Executive and/or his
Family is entitled to elect under Section 4980B of the Code; provided, however,
that (x) the benefits provided in any one calendar year shall not affect the
amount of benefits provided in any other calendar year (other than the effect of
any overall coverage benefits under the applicable plans); (y) the reimbursement
of an eligible taxable expense shall be made on or before December 31 of the
year following the year in which the expense was incurred; and (z) Executive’s
rights pursuant to this Section 5(b)(iii) shall not be subject to liquidation or
exchange for another benefit;  (B) not later than five (5) business days after
such termination, the Company shall pay to the Executive as severance (and not
in lieu of any bonus for the year in which the termination of employment occurs)
a payment in a lump sum amount equal to two times his then current Base Salary
and Targeted Bonus; and (C) the Company shall pay to the Executive a pro rata
annual bonus for the fiscal year in which the termination of employment occurs,
equal to (1) the Annual Bonus, if any, that would have been earned by Executive
under Section 3(b) for such fiscal year if he had remained employed for the
entire year, based on actual performance under applicable Company financial
metrics for the entire year, multiplied by (2) a fraction, the numerator of
which is the number of days worked by Executive during such fiscal year and the
denominator of which is the number of days in such fiscal year, payable at the
regular time when annual incentive bonuses are paid to other senior executives
of the Company (the “Pro Rata Final Year Bonus”).  Provided, however, in the
event of a Termination without Cause within one (1) year following the
consummation of a Change of Control as defined in subsection 5(c)(iii) hereof,
the Company shall  pay the Executive within five (5) business days of such
termination a lump sum payment equal to 299% of the sum of (1) the Executive’s
then current Base Salary and (2) the Executive’s then current Targeted Bonus
which shall be no less than one hundred percent (100%) of the Executive’s then
current Base Salary.  
 
 
-5-

--------------------------------------------------------------------------------

 
 
A Change of Control payment, as described above, may be reduced to avoid the
Executive’s payment of excise taxes under Code Section 4999.  This limited
payment cap is to be computed as follows:  The acceleration of any outstanding
stock option (Option) shall be prevented by the Company in the event that all of
the following conditions apply and the Executive (or, in the absence of an
election by the Executive, the Company) elects to reduce the aggregate parachute
payments by eliminating the acceleration of Options under this Agreement:  (1)
the Executive whose Options are otherwise eligible for acceleration is also
eligible to receive payments under this Agreement and/or under any other plan,
agreement, program or policy that is sponsored by the Company, which are
triggered directly or indirectly by a Change of Control (“parachute payments”);
(2) the aggregate amount of such parachute payments is determined by the Company
to be potentially subject to excise tax under Code Section 4999 (imposed upon
the “excess parachute payments”); and (3) it is determined that such excise tax
would cause the net after-tax parachute payments to be paid to or on behalf of
the Executive to be less than what he would have netted, after federal, state
and local income taxes, had the present value of his total parachute payments
equaled $1.00 less than three times his base amount, as defined under Code
Section 280G(b)(3)(A).  In the event the above three conditions apply, then such
Executive’s total payments described in Code Section 280G(b)(2)(A) shall be
reduced (but by the minimum possible amount), so that their aggregate present
value equals $100.00 less than three times the Executive’s Base Amount.  If it
is determined that any payment to or on behalf of the Executive will be an
excess parachute payment, the Company shall promptly give the Executive notice
to that effect, a copy of the detailed calculation thereof, and an explanation
of the calculation of the reduction (if any) required hereunder.  In the event
the Executive disagrees with such determination, he shall set forth the basis
for his disagreement in a written document which shall be delivered to the
Company.  The Executive and his representative and representatives of the
Company shall thereafter, within five (5) business days after receipt of such
written objection, meet in an attempt to understand and resolve any competing
understandings and interpretations.  Subsequent to such meeting, the Executive
may elect to (a) accept the parachute payments recognizing any personal tax
consequences, (b) submit the dispute, if any, to arbitration pursuant to Section
13 of this Agreement or (c) determine which of the parachute payments under this
Agreement or any other agreements that make payments on account of the Change of
Control shall be eliminated or reduced (as long as after such election the
aggregate present value of the parachute payments is $100.00 less than three
times Executive’s Base Amount).  The Executive shall advise the Company in
writing of his election within twenty (20) days of his receipt of this
notice.  If no such election is made by Executive, the Company may elect which
and how much of such parachute payments under this Agreement or other agreements
should be eliminated or reduced to accomplish this required reduction, and shall
promptly thereafter provide for the acceleration of any options under the
Agreement, and pay or distribute for the Executive’s benefit such amounts as
become due to the Executive under any other agreements.  It shall be assumed for
purposes of these calculations described above that Executive’s income tax rate
will be computed based upon the maximum effective marginal federal, state and
local income tax rates on earned income, with such maximum effective federal
rate to be computed with regard to Code Section 68, and applying any available
deduction of state and local income taxes for federal income tax purposes.
 
 
-6-

--------------------------------------------------------------------------------

 
 
(iv)           In the event of a termination for Cause under subsection 5(a)(v)
and in the event of a Voluntary Termination under subsection 5(a)(vi), the
Executive shall not be entitled to any benefits or payments from the Company
except as provided in the first sentence of subsection (b) above.
 
(v)           In the event of a termination of employment as a result of
non-renewal as described under Section 5(a)(i) hereof and assuming the Executive
continues his employment with the Company through the expiration of the
then-current Employment Term (including any prior extensions), the Executive
shall be paid a Pro Rata Final Year Bonus.
 
(vi)           In addition to the termination benefits set forth in Sections
5(b)(iii) and 5(b)(v) above, in the event of (1) a "Termination without Cause"
under subsection 5(a)(iv) or (2) a termination of employment as a result of
non-renewal as described under Section 5(a)(i) hereof and assuming the Executive
continues his employment with the Company through the expiration of the
then-current Employment Term (including any prior extensions), the Executive’s
outstanding stock options and performance-based incentive awards shall be
subject to the following terms and conditions (notwithstanding any provisions to
the contrary contained in any individual award agreement or plan document):
 
(A)           Stock Options.  All of the Executive’s outstanding stock options
shall remain outstanding and will continue to vest for a period ending on the
earlier of the one year anniversary of the Executive’s termination of employment
or the original term of the stock option.
 
(B)           2004 Total Shareholder Return (TSR) Program.  All unpaid awards
under the 2004 Total Shareholder Return Program will be forfeited in accordance
with the terms of the program.
 
(C)           2007 Long-Term Growth Incentive Program.  A pro rata portion
(based on the number of days elapsed in the final vesting period prior to the
date of termination) of the remaining 50% of the earned but unvested award under
the 2007 Long-Term Growth Incentive Program will be paid out in accordance with
the regular payment schedule under the program.
 
(D)           2008 Performance Restricted Stock Unit (RSU) Program.  A pro rata
portion of the RSUs (based on the number of days elapsed from the grant date to
the date of termination, and applied separately with respect to each of the
scheduled vesting dates) will vest on the termination date and will convert to
shares of common stock, on a one-for-one basis, as soon as practicable following
the “Double Up/Double Down” adjustment described in the program description,
applied based on the price of the common stock as of the end of the Company’s
fiscal quarter immediately following the termination of employment.
 
(E)           2009 Long-Term Performance Incentive (LTPI) Program.   A pro rata
portion of the Performance Units and the Target Cash Opportunity (as such terms
are defined in the LTPI award certificate) will vest on the termination date and
will convert to shares of common stock or be paid in cash, as applicable, as
soon as practicable following the TSR Comparison.  The pro rata portion shall be
determined by multiplying each of the number of Performance Units and the amount
of the Target Cash Opportunity by a fraction, the numerator of which is the
number of days elapsed from January 1, 2009 to the termination date, and the
denominator of which is 1,092. The TSR Comparison shall then be applied, and the
pro rata number of Performance Units and the pro rata amount of Target Cash
Opportunity shall be adjusted, based on the Company’s TSR ranking relative to
the Peer Group as of the end of the Company’s fiscal quarter immediately
following the termination of employment.
 
 
-7-

--------------------------------------------------------------------------------

 
 
(F)           Additional Long-Term Performance Incentives.  The Executive shall
generally be entitled to pro rata vesting of all long-term performance
incentives received during the Employment Term, based on the number of days
elapsed in the applicable vesting period prior to the date of
termination.  Applicable performance metrics shall be applied based on actual
year-end results (in the case of an annual award based on a fiscal metric, such
as EBITDA or sales) or actual results as of as of the end of the Company’s
fiscal quarter immediately following the termination of employment (in the case
of an award based on the Company’s stock price or TSR).
 
(c)           For purposes of this Agreement:
 
(i)           "Permanent Disability" shall mean (A) the Executive is unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, or (B) the Executive is receiving income replacement benefits for a
period of not less than three months under an accident and health plan covering
employees of Denny’s because the Executive has a medically determinable physical
or mental impairment that can be expected to result in death or can be expected
to last for a continuous period of not less than 12 months. The Executive agrees
to submit such medical evidence regarding such disability or infirmity as is
reasonably requested by the Company, including, but not limited to, an
examination by a physician selected by the Company in its sole discretion.
 
(ii)           "Cause" shall mean (A) the Executive's habitual neglect of his
material duties, (B) an act or acts by the Executive, or any omission by him,
constituting a felony, and the Executive has entered a guilty plea or confession
to, or has been convicted of, such felony, (C) the Executive's failure to follow
any lawful directive of the Board consistent with the Executive's position and
duties; (D) an act or acts of fraud or dishonesty by the Executive which results
or is intended to result in financial or economic harm to the Company, or (E)
breach of a material provision of this Agreement by the Executive; provided,
that the Company shall provide the Executive (x) written notice specifying the
nature of the alleged Cause, and, with respect to clauses (A), (C) and (E),  (y)
a reasonable opportunity to appear before the Board to discuss the matter, and
(z) a reasonable opportunity for a period of thirty (30) days to cure any such
alleged Cause.
 
 
-8-

--------------------------------------------------------------------------------

 
 
(iii) “Change of Control” shall mean the occurrence of any of the following:
 
(A)           An acquisition of any voting securities of the Company (the “
Voting Securities”) by any “Person” (as the term is used for purposes of Section
13(d) or 14(d) of the Exchange Act) immediately after which such Person has
“Beneficial Ownership” (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of fifty-one percent (51%) or more of the combined voting of the
Company’s then outstanding Voting Securities; provided, however, in determining
whether a Change of Control has occurred, the acquisition of Voting Securities
in a “Non-Control Acquisition” (as hereinafter defined) shall not constitute an
acquisition which would cause a Change of Control.  A “Non-Control Acquisition”
shall mean an acquisition by (a) an employee benefits plan (or a trust forming a
part thereof) maintained by the Company, or (2) any corporation or other Person
of which a majority of its voting power or its voting equity securities or
equity interest is owned, directly or indirectly, by (a) the Company; (b) any
subsidiary of the Company, (c) any Person in connection with a “non-Control
Transaction” (as hereinafter defined, or (d) any Person who, immediately prior
to such acquisition, owned fifty-one percent (51%) or more of the combined
voting power of the Company‘s then outstanding Voting Securities.
 
(B)           The individuals who, as of the date hereof, are members of the
Board (the “Incumbent Board”), cease for any reason to constitute at least a
majority of the members of the Board; provided, however, that if the election,
or nomination for election by the Company’s common stockholders of any new
director was approved by a majority of the Incumbent Board, such new director
shall, for purposes of this Agreement, be considered as a member of the
Incumbent Board; provided further, however, that no individual shall be
considered a member of the Incumbent Board if such individual initially assumed
office as a result of either an actual or threatened “Election Contest” (as
described in Rule 14a-11 promulgated under the Exchange Act) or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Incumbent Board (a “Proxy Contest”), including by reason of any
agreement intended to avoid or settle any Election Contest; or
 
(C)           The consummation of: (1) a merger, consolidation or reorganization
with or into the Company or in which securities of the Company are issued (a
“Merger”), unless such Merger is a “Non-Control Transaction.”  A “Non-Control
Transaction” shall mean a Merger if:  (a) the shareholders of the Company,
immediately before such Merger, own directly or indirectly immediately following
such Merger at least fifty-one percent(51%) of the combined voting power of the
outstanding voting securities of the corporation resulting from such Merger (the
“Surviving Corporation”) in substantially the same proportion as their ownership
of the Voting Securities immediately before such Merger, (b) the individuals who
were members of the Incumbent Board immediately prior to the execution of the
agreement providing for such Merger constitute at least a majority of the
members of the board of directors of the Surviving Corporation, and (c) no
Person other than (i) the Company, (ii) any Subsidiary of the Company, (iii) an
employee benefit plan (or any trust forming apart thereof) that, immediately
prior to such Merger was maintained by the Company or any Subsidiary, or (iv)
any Person who, immediately prior to such Merger had Beneficial Ownership of
fifty-one percent (51%) or more of the combined voting power of the Surviving
Corporation’s then outstanding voting securities or its common stock;
 
 
-9-

--------------------------------------------------------------------------------

 
 
(D)           A complete liquidation or dissolution of the Company (not
including a “Non-Control Transaction”); or
 
(E)           The sale or other disposition of all or substantially all of the
assets of the Company to any Person (other than a transfer to a Subsidiary or
the distribution to the Company’s shareholders of the stock of a Subsidiary or
any other assets).  Notwithstanding the foregoing, a Change of Control shall not
be deemed to occur solely because any Person (the “Subject Person”) acquired
Beneficial Ownership of more than the permitted amount of the then outstanding
Voting Securities as a result of the acquisition of Voting Securities by the
Company which, by reducing the number of shares Beneficially Owned by the
Subject Person; provided that if a Change of Control would occur (but for the
operation of this sentence) as a result of the acquisition of Voting Securities
by the Company, and after such share acquisition by the Company, the Subject
Person becomes the Beneficial Owner of any additional Voting Securities which
increases the percentage of the then outstanding Voting Securities Beneficially
Owned by the Subject Person, then a Change of Control shall occur.
 
(iv)"Termination without Cause" shall mean a termination by the Company of the
Executive's employment without Cause (as defined above), and shall be deemed to
include any termination under the circumstances described in subsection
5(c)(v)(B).  In the event of any termination of the Executive's employment by
the Company or by the Executive under circumstances described in subsection
5(c)(v)(B), the Executive shall not be required to seek other employment to
mitigate damages, and any income earned by the Executive from other employment
or self-employment shall not be offset against any obligations of the Company to
the Executive under this Agreement.
 
(v)(A)                      "Voluntary Termination" shall mean any voluntary
termination by the Executive of his employment with the Company provided that
the Executive shall give the Company at least thirty (30) days prior written
notice of the effective date of such termination.  (B) For purposes of this
Agreement, the Executive shall not be deemed to have incurred a "Voluntary
Termination" if upon 10 days' prior written notice from the Executive, the
Executive notifies the Company that his termination of employment with the
Company is a result of  (x) a breach by the Company of a material provision of
this Agreement or (y) a change by the Company of the Executive's title, duties
or responsibilities as Chief Executive Officer and President of the Company
without his consent which results in a material diminution of his authority,
duties or responsibilities (which notice must be given no later than 90 days
after the occurrence of such event), and such breach or change is not corrected
by the Company within 30 days after the Executive notifies the Board in writing
of the action or omission which the Executive believes constitutes such a breach
or change.  In such event, the Executive shall be deemed to have been terminated
without Cause, the benefits described under subsection 5(b)(iii) shall apply and
the obligations of the Executive set forth in Section 7(c) shall be deemed null
and void.
 
 
-10-

--------------------------------------------------------------------------------

 
 
(d)           Compliance with Code Section 409A.
 
(i)           This Agreement shall be interpreted and administered in a manner
so that any amount or benefit payable hereunder shall be paid or provided in a
manner that is either exempt from or compliant with the requirements of Code
Section 409A and applicable advice and regulations issued thereunder.
 
(ii)           Notwithstanding anything in this Agreement to the contrary, to
the extent that any amount or benefit that would constitute non-exempt “deferred
compensation” for purposes of Section 409A of the Code would otherwise be
payable or distributable hereunder by reason of Executive’s termination of
employment, such amount or benefit will not be payable or distributable to
Executive by reason of such circumstance unless (i) the circumstances giving
rise to such termination of employment meet any description or definition of
“separation from service” in Section 409A of the Code and applicable regulations
(without giving effect to any elective provisions that may be available under
such definition), or (ii) the payment or distribution of such amount or benefit
would be exempt from the application of Section 409A of the Code by reason of
the short-term deferral exemption or otherwise.  This provision does not
prohibit the vesting of any amount upon a termination of employment, however
defined.  If this provision prevents the payment or distribution of any amount
or benefit, such payment or distribution shall be made on the date, if any, on
which an event occurs that constitutes a Section 409A-compliant “separation from
service” or such later date as may be required by subsection (iii) below.
 
(iii)           Notwithstanding anything in this Agreement to the contrary, if
any amount or benefit that would constitute non-exempt “deferred compensation”
for purposes of Section 409A of the Code would otherwise be payable or
distributable under this Agreement by reason of Executive’s separation from
service during a period in which he is a Specified Employee (as defined in Code
Section 409A and the final regulations issued thereunder), then, subject to any
permissible acceleration of payment by the Company under Treas. Reg. Section
1.409A-3(j)(4)(ii) (domestic relations order), (j)(4)(iii) (conflicts of
interest), or (j)(4)(vi) (payment of employment taxes):
 
 
-11-

--------------------------------------------------------------------------------

 
 
(A)           if the payment or distribution is payable in a lump sum,
Executive’s right to receive payment or distribution of such non-exempt deferred
compensation will be delayed until the earlier of Executive’s death or the first
day of the seventh month following Executive’s separation from service; and
 
(B)           if the payment or distribution is payable over time, the amount of
such non-exempt deferred compensation that would otherwise be payable during the
six-month period immediately following Executive’s separation from service will
be accumulated and Executive’s right to receive payment or distribution of such
accumulated amount will be delayed until the earlier of Executive’s death or the
first day of the seventh month following Executive’s separation from service,
whereupon the accumulated amount will be paid or distributed to Executive on
such date and the normal payment or distribution schedule for any remaining
payments or distributions will resume.
 
6.           Denny’s Indemnification
 
Denny’s hereby undertakes to guarantee, pay and perform each and every
obligation, duty and responsibility of Company under this Agreement, and, in the
event of any failure of Company to pay or perform any obligation, duty or
responsibility under this Agreement, Denny’s agrees that it will pay, perform or
otherwise fully complete such obligation, duty or responsibility.
 
7.           Protected Information; Prohibited Solicitation and Competition
 
(a)           The Executive hereby recognizes and acknowledges that during the
course of his employment by the Company, the Company will furnish, disclose or
make available to the Executive confidential or proprietary information related
to the Company's business, including, without limitation, customer lists, ideas,
processes, inventions and devices, that such confidential or proprietary
information has been developed and will be developed through the Company's
expenditure of substantial time and money, and that all such confidential
information could be used by the Executive and others to compete with the
Company.  The Executive hereby agrees that all such confidential or proprietary
information shall constitute trade secrets, and further agrees to use such
confidential or proprietary information only for the purpose of carrying out his
duties with the Company and not otherwise to disclose such information unless
otherwise required to do so by subpoena or other legal process.  No information
otherwise in the public domain (i.e., information that has been disclosed to the
general public, the marketplace or to governmental regulatory agencies) shall be
considered confidential.
 
(b)           The Executive hereby agrees, in consideration of his employment
hereunder and in view of the confidential position to be held by the Executive
hereunder, that during the Employment Term and for the period ending on the date
which is one year after the termination of the Employment Term, the Executive
shall not, without the written consent of the Company, knowingly solicit, entice
or persuade any other employees of the Company or any affiliate of the Company
to leave the services of the Company or such affiliate for any reason.
 
 
-12-

--------------------------------------------------------------------------------

 
 
(c)           The Executive further agrees that, he shall not (except as to the
activities described in Section 2(c)) during the Employment Term and for the
period ending on the date which is one year after the termination of the
Employment Term, enter into any relationship whatsoever, either directly or
indirectly, alone or in partnership, or as an officer, director, employee or
stockholder (beneficially owning stock or options to acquire stock totaling more
than five percent of the outstanding shares) of any corporation (other than the
Company), or otherwise acquire or agree to acquire a significant present or
future equity or other proprietorship interest, whether as a stockholder,
partner, proprietor or otherwise, with any enterprise, business or division
thereof (other than the Company), which is engaged in the Family Dining
restaurant business in those states within the United States in which the
Company or any of its subsidiaries is at the time of such termination of
employment conducting its business.  For purposes of this Agreement, Family
Dining shall be defined as regional or national restaurant chains identified in
the CREST data as being part of the family dining segment of the restaurant
industry, specifically including, but not be limited to the following:  IHOP,
Friendly’s, Perkins, Bob Evans, Cracker Barrel, Shoney’s, Marie Callendars,
Baker’s Square, Big Boy, Country Kitchen, Shari’s, Mimi’s and Eat and Park.
 
(d)           The restrictions in this Section 7 shall survive the termination
of this Agreement and shall be in addition to any restrictions imposed upon the
Executive by statute or at common law.
 
(e)           The parties hereby acknowledge that the restrictions in this
Section 7 have been specifically negotiated and agreed to by the parties hereto
and are limited to only those restrictions necessary to protect the Company from
unfair competition.  The parties hereby agree that if the scope or
enforceability of any provision, paragraph or subparagraph of this Section 7 is
in any way disputed at any time, and should a court find that such restrictions
are overly broad, the court may modify and enforce the covenant to the extent
that it believes to be reasonable under the circumstances.  Each provision,
paragraph and subparagraph of this Section 7 is separable from every other
provision, paragraph, and subparagraph and constitutes a separate and distinct
covenant.
 
8.           Injunctive Relief
 
The Executive hereby expressly acknowledges that any breach or threatened breach
by the Executive of any of the terms set forth in Section 7 of this Agreement
may result in significant and continuing injury to the Company, the monetary
value of which would be impossible to establish. Therefore, the Executive agrees
that the Company shall be entitled to apply for injunctive relief in a court of
appropriate jurisdiction. The provisions of this Section shall survive the
Employment Term.
 
 
-13-

--------------------------------------------------------------------------------

 
 
9.           Parties Benefited; Assignments
 
This Agreement shall be binding upon the Executive, his heirs and his personal
representative or representatives, and upon the Company, Denny’s and their
respective successors and assigns.  Neither this Agreement nor any rights or
obligations hereunder may be assigned by the Executive, other than by will or by
the laws of descent and distribution.
 
10.           Notices
 
Any notice required or permitted by this Agreement shall be in writing, sent by
registered or certified mail, return receipt requested, addressed to the Board
and the Company and Denny’s at the then respective principal office of each, or
to the Executive at the address set forth in the preamble, as the case may be,
or to such other address or addresses as any party hereto may from time to time
specify in writing for the purpose in a notice given to the other parties in
compliance with this Section. Notices shall be deemed given when received.
 
11.           Governing Law
 
This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of South Carolina, without regard to conflict of law
principles.
 
12.           Indemnification and Insurance; Legal Expenses
 
The Company and Denny’s shall indemnify the Executive to the fullest extent
permitted by the laws of the State of Delaware and the State of California,
respectively, as in effect at the time of the subject act or omission, and shall
advance to the Executive reasonable attorney's fees and expenses as such fees
and expenses are incurred (subject to an undertaking from the Executive to repay
such advances if it shall be finally determined that by a judicial decision
which is not subject to appeal that the Executive was not entitled to the
reimbursement of such fees and expenses) and he will be entitled to the
protection of any insurance policies the Company may elect to maintain generally
for the benefit of its directors and officers against all costs, charges and
expenses incurred or sustained by him in connection with any action, suit or
proceeding to which he may be made a party by reason of his being or having been
a director, officer or employee of the Company, Denny’s or any of the Company’s
other subsidiaries or his serving or having served any other enterprise as a
director, officer or employee at the request of the Company (other than any
dispute, claim or controversy arising under or relating to this Agreement).  The
amount of fees and expenses advanced or reimbursed by the Company under this
Section 12 in any one calendar year shall not affect the amount advanced or
reimbursable in any other calendar year, and the advancement or reimbursement of
an eligible expense shall be made within 30 days after delivery of Executive’s
respective written requests for payment accompanied with such evidence of fees
and expenses incurred as the Company reasonably may require, but in any event no
later than December 31 of the year after the year in which the expense was
incurred.  Executive’s rights pursuant to this Section 12 shall expire at the
end of ten years after the date of Executive’s termination of employment and
shall not be subject to liquidation or exchange for another benefit.


 
-14-

--------------------------------------------------------------------------------

 
 
13.           Disputes
 
Any dispute or controversy arising under, out of, in connection with or in
relation to this Agreement shall, at the election and upon written demand of
either the Executive or the Company, be finally determined and settled by
arbitration in Charlotte, North Carolina in accordance with the rules and
procedures of the American Arbitration Association, and judgment upon the award
may be entered in any court having jurisdiction thereof.  The arbitration shall
be conducted by a single arbitrator, shall be completed within sixty (60) days
after the filing of the demand, and the arbitrator shall be instructed to
allocate all costs and expenses of such arbitration (including legal and
accounting fees and expenses of the respective parties) to the parties in the
proportions that reflect their success on the merits (including the successful
assertion of any defenses).
 
14.           Miscellaneous
 
This Agreement contains the entire agreement of the parties relating to the
subject matter hereof.  This Agreement supersedes any prior written or oral
agreements or understandings between the parties relating to the subject matter
hereof.  No modification or amendment of this Agreement shall be valid unless in
writing and signed by or on behalf of the parties hereto.  A waiver of the
breach of any term or condition of this Agreement shall not be deemed to
constitute a waiver of any subsequent breach of the same or any other term or
condition.  This Agreement is intended to be performed in accordance with, and
only to the extent permitted by, all applicable laws, ordinances, rules and
regulations.  If any provision of this Agreement, or the application thereof to
any person or circumstance, shall, for any reason and to any extent, be held
invalid or unenforceable, such invalidity and unenforceability shall not affect
the remaining provisions hereof and the application of such provisions to other
persons or circumstances, all of which shall be enforced to the greatest extent
permitted by law.  The compensation provided to the Executive pursuant to this
Agreement shall be subject to any withholdings and deductions required by any
applicable tax laws.  The headings in this Agreement are inserted for
convenience of reference only and shall not be a part of or control or affect
the meaning of any provision hereof.
 
[signature page follows]
 
 
-15-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have duly executed and delivered this Agreement
as of the date first written above.


Denny’s Corporation


By: /s/  Vera K. Farris                                            
Name:  Vera K. Farris
Title:    Chairperson of Compensation and
  Incentives Committee of Denny’s
             Corporation Board of Directors




Denny’s, Inc.




By: /s/  Jill Van Pelt                                               
Name:  Jill Van Pelt
Title:   Vice President, Human Resources










By: /s/  Nelson J. Marchioli                                 
             Nelson J. Marchioli
 
 
 
-16-

--------------------------------------------------------------------------------

 



